IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-080-CV



GUADALUPE-BLANCO RIVER AUTHORITY; CITY OF SAN MARCOS;
THE TEXAS WATER COMMISSION; AND ITS COMMISSIONERS
JOHN HALL, PAM REED, AND PEGGY GARNER,
ACTING IN THEIR OFFICIAL CAPACITIES,

	APPELLANTS

vs.



DANNY McFADIN, TEXAS FARM BUREAU, MEDINA COUNTY UNDERGROUND
WATER CONSERVATION DISTRICT, TEXAS AND SOUTHWESTERN
CATTLE RAISERS ASSOCIATION, AND TEXAS SHEEP
AND GOAT RAISERS ASSOCIATION,

	APPELLEES


 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 92-05214, HONORABLE PETE LOWRY, JUDGE PRESIDING
 


PER CURIAM
	Appellants have filed a suggestion of mootness and motion to dismiss.  The motion
is granted.  Tex. R. App. P. 59(a).
	The cause is dismissed and the judgment of the district court set aside as moot.

Before Justices Powers, Jones and Kidd
Cause Dismissed and Judgment Set Aside on Appellants' Motion
Filed:  January 12, 1994
Do Not Publish